

Exhibit 10.1


WARRANT PURCHASE AGREEMENT






This Warrant Purchase Agreement (this "Agreement") is made and entered into as
of the 25 day of May, 2007, by and between CYBERLUX CORPORATION, a Nevada
corporation, (“Seller”) DEUTSCHE BANK AG (the “Purchaser”), All of the foregoing
collectively referred to as the “Parties.”
 
WHEREAS, The Seller owns warrants entitling the Purchaser to purchase
100,000,000 of shares of Common Stock from the Seller the Purchaser, set forth
opposite such Seller's name in Exhibit A (collectively the “Warrant Stock”);


WHEREAS, Seller desires to sell the Warrants to the Purchaser, pursuant to the
terms and conditions contained herein;
 
WHEREAS, the purchase price for the Warrants will be $150,000 (the "Warrant
Purchase Price”);


NOW THEREFORE, in consideration of the mutual covenants, agreements, conditions,
representations, and warranties contained in this Agreement, the Purchaser and
Seller hereby agree as follows:


 
1.
PURCHASE AND SALE OF WARRANTS.



(a) Subject to the terms and conditions of this Agreement, at the Closing (as
defined below, the Seller hereby agrees to sell to Purchaser and the Purchaser
hereby agrees to purchase from Seller, all right, title and interest in and to
the Warrants in consideration for the Warrant Purchase Price.


(b) Subject to all the terms and conditions of this Agreement, in payment for
the Warrants, Purchaser shall deliver to Seller at the Closing, by means of a
bank wire transfer, the amount indicated on Exhibit A set opposite the name of
Seller. This consideration shall be payment in full for all of the Warrants.


(c) The purchase and sale of the Warrants shall be held at the offices of the
John W. Ringo, Attorney at Law, 241 Lamplighter Lane, Marietta, Georgia 30067
within two business days of the execution hereof (the “Closing Date”) , or at
such other place, time and date as Seller and Purchaser shall mutually agree. At
the Closing, the Seller shall deliver to Purchaser, the certificates
representing the Warrants, and Purchaser shall deliver to the Seller the Warrant
Purchase Price to the escrow account of John W. Ringo, Attorney at Law in order
to complete the transaction. (Wiring instructions are indicated on Exhibit A.
 

 
 

--------------------------------------------------------------------------------

 



2.  REPRESENTATIONS AND WARRANTIES OF THE SELLER


The Seller hereby represents and warrants to the Purchaser that the statements
contained in this Section 2 are correct and complete as of the date of this
Agreement and shall correct and complete as of the Closing Date with respect to
of the Seller as follows:
 
2.1 AUTHORIZATION OF TRANSACTIONS. Seller has full power and authority to
execute and deliver this Agreement and to perform execute and deliver this
Agreement and to perform its obligations hereunder. This Agreement constitutes
the valid and legally binding obligation of Seller, enforceable in accordance
with its terms and conditions. Seller need not give any notice to, make any
filing with, or obtain, any authorization, consent or approval of any government
or governmental agency in order to consummate the transactions contemplated by
this Agreement.


2.2 WARRANTS. The Seller hold of record and own beneficially the Warrants for
the number of shares of common stock purchasable under the Warrants, set forth
opposite such Seller’s name in Exhibit A, free and clear of any restrictions on
transfer (other than restrictions under the Securities Act and State securities
laws), taxes, security interests, purchase rights, contracts, commitments,
claims, liens, charges, pledges, encumbrances and demands of any kind or nature
whatsoever
.
3. REPRESENTATIONS AND WARRANTIES OF PURCHASER


The Purchaser represents and warrants to the Seller that the, statements
contained in the Section 3 are correct and complete as of the date hereof and
will correct and complete as of the Closing Date as follows:


AUTHORITY. The Purchaser is a corporation duly organized, validly existing and
in good standing under the laws of the State of Nevada. The purchaser has all
requisite corporate power and authority to enter into this Agreement and to
consummate the transactions contemplated hereby and thereby. All corporate acts
and other proceedings required to be taken by the Purchaser to authorize the
execution, delivery and performance of the Agreement and the consummation of the
transactions contemplated hereby and thereby have been duly and properly taken.
This Agreement has been duly executed and delivered by the Purchaser and
constitutes a valid and binding obligation of the Purchaser, enforceable against
the Purchaser in accordance with its terms. 


4. CONDITIONS OF CLOSING.


4.1 The following shall be conditions precedent to the Purchaser’s obligations
hereunder, and shall be accomplished at or before the Closing:

 
 

--------------------------------------------------------------------------------

 



(a) the representations and warranties set forth in Section 2 above shall be
true and correct in all material respects at and as of the Closing Date;
 
(b) execution and delivery of this Agreement by the Seller; and


(c) assignment and delivery of the Warrant Stock to the Purchaser.


4.2 The following shall be conditions precedent to the Seller’ obligations
hereunder, and shall be accomplished on or before the Closing:


(a) the representations and warranties set forth in Section 3 above shall be
true and correct in all material respects at and as of the Closing Date; and


(b) execution and delivery of this Agreement by the Purchaser; and
 
(c) payment of the Warrant Purchase Price to the Seller by the Purchaser.


5. MISCELLANEOUS PROVISIONS.


5.1 MODIFICATIONS AND WAIVERS. This Agreement may not be amended or modified,
nor may the rights of any party hereunder be waived, except by a written
document that is executed by the Parties.
 
5.2 NOTICES. Any notice, request, consent, or other communication hereunder
shall be in writing, and shall be sent by one of the following means: (i) by
registered or certified first class mail, postage prepaid; (ii) by facsimile
transmission; (iii) by reputable overnight courier service; or (iv) by personal
delivery, and shall be properly addressed as follows:
 
If to the Seller, to:
Cyberlux Corporation
 
4625 Creekstone Drive
 
Suite 130
 
Durham, NC 27703
 
Attention: Donald F. Evans
 
Chief Executive Officer
 
Facsimile: (919) 474-9712
    If to the Purchaser, to: To Purchaser as set forth on Exhibit A

 
or to such other address or addresses as the Seller or Purchaser shall hereafter
designate to the other party in writing


5. 3 ENTIRE AGREEMENT. This Agreement, including the Exhibits hereto,
constitutes the entire agreement between the Parties hereto in relation to the
matters contemplated hereby. Any prior written or oral negotiations,
correspondence, or understandings relating to the matters contemplated hereby
shall be superseded by this Agreement and shall have no force or effect.

 
 

--------------------------------------------------------------------------------

 





5, 4 FURTHER ASSURANCES. Each Party hereby agrees to take all actions, and
execute all documents and instruments as either Party deems reasonably necessary
or appropriate to give effect to this Agreement.


5.5 SEVERABILITY. If any provision which is not essential to the effectuation of
the basic purpose of the Agreement is determined by a court of competent
jurisdiction to be invalid and contrary to any existing or future law, such
invalidity shall not impair the operation of the remaining provisions of this
Agreement’


5.6 HEADINGS. The headings of the Sections of this Agreement are inserted for
convenience of reference only and shall not affect the construction or
interpretation of any provisions hereof.
 
5.7 COUNTERPARTS. This Agreement may be executed in any number of counterparts,
each of which when executed and delivered shall be an original, but all of which
together shall constitute one and the same instrument.


5.8 GOVERNING LAW. This Agreement shall be construed in accordance with and
governed by the laws of the State of Nevada without regard to the law of
conflict of laws.


(Signature page follows)
 
 
 

 
 

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the undersigned Purchaser and the Seller have caused this
Agreement to be duly executed as of the date first above written.


CYBERLUX CORPORATION


/s/ DONALD F. EVANS
Donald F. Evans
Chief Executive Officer


 




DEUTSCHE BANK AG


/s/ GEORGE PAN
George Pan
Managing Director 



 

 
 

--------------------------------------------------------------------------------

 



















EXHIBIT A




CYBERLUX CORPORATION


RESIDENCE: Nevada


ADDRESS:
Cyberlux Corporation
 
4625 Creekstone Drive
 
Suite 130
 
Durham, NC 27703
 
Facsimile: (919) 474-9712


 
Number of Warrants:
100,000,000
Aggregate Sale Price
$150,000



 
 
 
DEUTSCHE BANK AG
60 Wall Street
New York, NY 10005
Facsimile: (212) 797-0275







